Title: To George Washington from Charles Thomson, 25 December 1789
From: Thomson, Charles
To: Washington, George


            
              Sir,
              Harriton [Pa.] Decr 25. 1789
            
            At the time I made my resignation, I took the liberty of recommending to your notice John Fisher, who had served as a clerk in the office for several years and whom I then considered not only as sober attentive and diligent, but as faithful. To my astonishment and indignation I find by a letter which I received last evening that I entertained an opinion of him which he by no means deserved, I therefore think it my duty as speedily as possible not only to recal my recommendation, but to transmit you a copy of the letter I received with the papers which accompanied it, that you may, if you will deign to take the trouble see the man in his true colours. To give a clearer view of the state of facts, I beg leave to mention, that formerly every individual in the several offices under Congress had an account opened in the books of the treasury, carried in his own account to the board and received his own Money—That Mr Morris, during his administration, fixed the stated quarterly payments and directed the accounts of each individual in the several departments to be included in one account and paid by one warrant drawn on the treasurer, that as I was always averse to have public money pass through my hands, especially when the payments at the treasury began not to be punctual and when the paper money of the states was substituted in the place of specie, I desired Mr Alden, the deputy Secretary, to make up the quarterly account, carry it to the treasury board, receive the Money and pay it as he received it. In doing this it seems Mr Alden for some time past

entrusted Fisher to carry some of the money to individuals but that instead of paying he emblezzled part of it. I would not have troubled you with this disagreeable subject, had I not from motives of humanity been led to recommend the man to your notice.
            Be pleased to accept, from my retirement, the compliments of the season and my congratulations on the accession of North Carolina to the Union. I now consider the revolution complete, and now it is accomplished I cannot without a mixture of wonder, joy and gratitude to the Supreme disposer of events, reflect on what easy terms compared to what it has cost others in similar circumstances, we have obtained a rank among the nations of the earth, and with what tranquilitty a reform has been made in our constitution & government, which bids fair to transmit the blessings of freedom, independence & happiness to future generations.
            Mrs Thomson desires with me to be remembered to Mrs Washington. With the greatest & most sincere esteem & respect I am Sir Your most obedient and Most humble Servt
            
              Chas Thomson
            
          